This is an action by contributing members of a fraternal beneficial order to two reserve funds of the Order, to secure, upon a reservation, an answer to the questions (1) whether the Order holds these funds in trust for their benefit, and (2) whether there should be an accounting and distribution of such funds.
Question one is not, in form, the question of the reservation, but is involved in it and is the real question argued before us.
The contract of insurance of the plaintiffs was determined by the constitution and laws of the defendant corporation as amended from time to time and the agreements made thereunder between them and the defendant. Coughlin v. Knights of Columbus, 79 Conn. 218,220, 64 A. 223; O'Brien v. Brotherhood of theUnion, 76 Conn. 52, 55, 55 A. 577.
The charter expressly gave the Order the right to "make and execute necessary by-laws . . . for the management of said society and its property;" it was granted subject to amendment, and an amendment in 1889 re-enacted in subsequent amendments, gave it power to alter and repeal said constitution, by-laws, rules, and regulations. The applicant for membership agreed to conform to and abide by the constitution and rules of the Council, and of the corporation, which were then in force, or which might thereafter be adopted by the proper authority. The membership certificate recited *Page 105 
that it was issued subject to his compliance with present or future laws.
The power of amendment thus reserved gave the Order the right to change its laws, so long as these were not contrary to law or unreasonable; and the terms of the contract of insurance with its members made such changes a part thereof. Gilmore v. Knights of Columbus,77 Conn. 58, 61, 58 A. 223; Reynolds v. RoyalArcanum, 192 Mass. 150, 78 N.E. 129. The promise of the member is to abide by all by-laws then existing or thereafter adopted which carry out the purposes of the Order or help fulfil its obligations arising through its contracts of insurance.
Its reserved power gave it no right to divest, impair, or disturb rights once vested in its members, for such a by-law would be unreasonable.
The statutes of the State contemplate the payment of benefit certificates from surplus or reserve funds derived from assessments. The charter as amended in 1889, and re-enacted in subsequent amendments, authorizes the creation and maintenance of reserve or surplus funds in support of its benefit certificates. Pursuant to its authority, it adopted a by-law in 1892, providing for a "Mortuary Reserve Fund." Subsequently it established a further reserve or surplus fund, denominated a "Death Benefit Fund." The creation of these reserve funds was clearly within the power of the Order. This the plaintiffs admit, and in view of the inadequacy of its rates of insurance the Order would have failed in its duty to its members had it neglected to establish a reserve. The funds so accumulated are trust funds of which the defendant is the trustee, and the execution of the trusts is within the care of a court of equity. Ryan v. Knights of Columbus, 82 Conn. 91,93, 72 A. 574; Grand Lodge v. Grand Lodge, 81 Conn. 189,205, 70 A. 617; Fawcett v. Iron Hall, 64 Conn. 170, *Page 106 
174, 184, 29 A. 614. The Mortuary Reserve Fund was held in trust to pay death claims which "may occur by reason of epidemics or other extraordinary causes and events." The Death Benefit Fund was held in trust "to meet ordinary death claims when the regular assessments may not be sufficient." The Mortuary Reserve Fund was intended to meet extraordinary demands; the Death Benefit Fund was to meet ordinary demands.
The plaintiffs rest their argument upon the foundation that the purpose of these trusts was the accumulation of funds "for the exclusive benefit of the contributors and of their beneficiaries." We think this an incorrect statement of the purpose. The intent was to create permanent funds of continuing life in support of the liability incurred and to be incurred through the death-benefit certificates issued by the Order. Contributors to the funds have an interest and a property interest in them, through their right to designate the beneficiary and secure the transfer to that beneficiary of a valuable property, and through their right to compel the execution of the trusts to their purposes. The reserve adds to the security of their contract of insurance, and makes more valuable their rights as certificate-holders. While the Order endures and the trusts exist and the contributors fulfil their contracts of insurance, their interest in these funds is limited to the right to endow their beneficiaries and compel the preservation of the funds and the maintenance of the trusts, upon which may ultimately rest the solvency of the Order and the safety of its contracts of insurance. GrandLodge v. Grand Lodge, 81 Conn. 189, 205, 70 A. 617;O'Neill v. Supreme Council A. L. of H., 70 N.J.L. 410,418, 57 A. 463; 1 Bacon on Benefit Societies (3d Ed. 1904) § 237, p. 530. To render aid and assistance to their members, not only to those contributing to the *Page 107 
fund but to all who might become members during the life of the funds, was their purpose. Their underlying purpose was protection to their members in securing the ultimate payment to their beneficiaries of their death-benefits.
The statement in the finding, that the "Mortuary Reserve Fund was created and raised for the purpose of aiding and supporting the plan and rates of assessments then in force, in times of pressing necessity, as by its provisions is shown," lends support to the claim that this fund was to aid and support the plan and rates of assessments then in force; but we think the general statement of the finding is controlled, as it needs must be, by the limitation, "as by its provisions is shown." The plan gave the right to amend its own laws so long as the amendments were not unreasonable. It was neither unreasonable nor arbitrary to change a system of rates which would better promote its ability to carry out its contracts. The purpose was not to support a present plan of rates, nor one for the exclusive benefit of the contributors, but to secure and maintain surplus funds available in certain contingencies for the payment of death-benefits, thus adding to the financial stability of the Order, and relieving the contributors from the payment of extra assessments in times and amounts liable to prove burdensome to the members. The rates of assessment prior to 1902 were not sufficient to meet outstanding benefits as they might mature. The plan was based upon age, but not classified on sound insurance principles. To meet the benefits as they matured and place the insurance contracts of the Order upon a sound system, the step-rate plan was adopted to take effect January 1st, 1902, under which the assessments were graded by a progressive age scale in five-year periods up to sixty years of age, and after such period making the rate a level rate. *Page 108 
Before, the young paid too much and the old too little; the change resulted in an equalization of payments proportional to risk, and compelled the insured under sixty to pay a part of the cost of insurance of members becoming sixty years of age.
The charter power to create a reserve and issue death-benefits, furnished the authority to make its contracts of insurance capable of fulfillment in accordance with sound insurance principles, by charging adequate rates and providing proper security for the performance of its contracts through the accumulation of funds to meet the contingency of unexpected losses. The reservation of the right to amend its by-laws gave the Order the right to make all reasonable changes which it might deem wise in order to fulfil its contract obligations.
We do not understand the plaintiffs contest either the right of the Order to change its rates and adopt the step-rate plan, or the reasonableness of the plan; nor do we think this could have been successfully done. They do contend that the plan was not legally adopted, since the notice of its proposal had not been duly given under the laws of the Order. We find no provision in the laws of the Order, so far as they appear in the finding, requiring notice to be given of the proposed adoption of the by-law. Section 8 of the by-laws of 1892 had been repealed. If this provision had been in existence at the time of the adoption of the step-rate plan, these plaintiffs are in no position to invoke it. The plan has been in force since January 1st, 1902; it is too late to attack such an irregularity. Nor could these plaintiffs now secure the aid of a court of equity. They have continued their membership, actively shared in this plan of insurance, and done nothing in denial of it except enter an occasional protest for the failure to apportion the funds in reduction of assessments upon them. *Page 109 
Since the power of revocation was not reserved, the Order may not revoke these trusts nor does it invoke such a right. On the contrary, its claim is that these were trust funds which may not be and have not been diverted from the purposes of the trust and which have not failed by their abandonment, but still exist devoted to the same purposes and objects under the step-rate plan as before.
The contributors contend that the trusts have failed, since their purpose has been abandoned and the funds been diverted. They point out that contributions to these funds have ceased and assert that the finding substantiates that these funds are not needed to pay death-benefits, as the new plan amply provides for all contingencies.
These trust funds have been transferred to a common fund to which all surplus accumulations under the new plan go. If the purpose of the new fund is that of the old funds, contributions to them have not ceased but are going on.
The finding does not state that these trust funds will never be needed for the purposes of the trusts; it states facts from which one may reason that these funds will not be necessary since the present rates bid fair from experience to provide an ample surplus to meet death claims and preserve the solvency of the Order. Whether they will continue to do so in time of emergency we cannot know. This court cannot find facts, and, in the absence of a specific finding that these trust funds will never be required for the purposes of their creation, we cannot act upon that conclusion.
It is elementary that trust funds cannot be diverted from the purposes of their creation. Koerner Lodge v.Grand Lodge, 146 Ind. 639, 640, 45 N.E. 1103. And this the Order concede, for they contend that "no change in purpose was made by the transfer." We can readily *Page 110 
ascertain whether there has been a diversion of these trust funds by comparing the purposes and uses of the respective funds. The Mortuary Reserve Fund of the step-rate plan was available "in case of emergency to pay death claims after the other funds applicable thereto have been exhausted." While the plan provided for special assessments in addition to the regular ones, this Reserve Fund was available when the funds raised in the ordinary way had been exhausted. When ordinary death claims are in excess of current regular assessments, this fund may be drawn on. It was for such purpose the Death Benefit Fund was created. When some extraordinary cause occasions the maturity of many death claims in excess of the ordinary resources, this fund may be drawn on. It was for such purpose the Mortuary Reserve Fund of 1892 was created. It was not available for ordinary death losses, nor for the excess of losses happening through ordinary causes. All of this fund, the part arising through the accumulation of the step-rate plan and the part arising from the transfer to it of these trust funds, is available for any deficit either to meet ordinary claims or extraordinary claims. The surplus Death Benefit Fund might properly be devoted to such purposes. The Mortuary Reserve Fund could not. Its sole purpose was to meet the death losses from extraordinary causes; it could not be used to meet death losses arising in ordinary course. The transfer of this Mortuary Reserve Trust Fund to a fund applicable to either the purpose of the Mortuary Reserve Fund, or that of the Surplus Death Benefit Fund, was a violation of the purpose of the fund and constituted an illegal diversion of the trust.
Though this Mortuary Reserve Fund has been illegally diverted, it does not follow that its contributors are entitled to its distribution, or to have it set apart for their ultimate benefit. In any event, it must be set apart and *Page 111 
returned to the original Mortuary Reserve Fund and held for the purposes of its creation. When it definitely appears that its purposes have failed, or that the fund will never be required to meet the contingency of its existence, that is, that the Order will never suffer unusual losses from extraordinary causes or events, it will be proper to seek the aid of a court of equity when the corporation has refused or neglected, on request, to distribute this fund. When and how this fund shall then be distributed may well be left for determination when that situation arises. Courts are reluctant to interfere with a matter of internal management of a benefit association unless the order itself refuses or neglects to perform its duty. Wright v. Minnesota M. L. I. Co.,193 U.S. 657, 663, 24 Sup. Ct. Rep. 549; Fullenwider v.Royal League, 73 Ill. App. 321, 336.
The Superior Court is advised that each of the questions reserved for the advice of this court is to be answered in the negative.
   No costs will be taxed in this court.
In this opinion the other judges concurred.